EXHIBIT 10.2
 

Exchange Note: March 21, 2016

 

THIS 0% CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR CERTAIN DEBTS OWED TO ST.
GEORGE INVESTMENTS, LLC ON OR BEFORE MARCH 21, 2016 BY THE COMPANY. FOR PURPOSES
OF RULE 144, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON JULY 23, 2015.

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

0% CONVERTIBLE EXCHANGE NOTE

 

OF

 

SIGNAL BAY, INC.

 

Issuance Date: March 21, 2016 

Exchange Date: March 21, 2016

Issuance Date of Original Note for Purposes of Rule 144: July 23, 2015 

Total Face Value of Exchange Note: $115,018.73

 

This Note is a duly authorized Convertible Exchange Note of Signal Bay, Inc., a
corporation duly organized and existing under the laws of the State of Colorado
(the "Company"), designated as the Company's 0% Convertible Exchange Note due
March 21, 2017 ("Maturity Date") in the principal amount of $115,018.73 (the
"Note").

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest ("Holder") the
Principal Sum of $115,018.73 (the "Principal Sum") and to pay "guaranteed"
interest on the principal balance hereof at an amount equivalent to 0% of the
Principal Sum, to the extent such Principal Sum and "guaranteed" interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have been repaid or converted into the Company's Common Stock (the "Common
Stock"), in accordance with the terms hereof.



 



 1

 

 

In addition to the "guaranteed" interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the "Default Rate").

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, C1, C2, D, D1, D2 and the Irrevocable
Transfer Agent Instructions (the "Effective Date").

 

This Note may not be prepaid in whole or in part except as otherwise provided
herein. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

"Conversion Price" shall be equal to 50% of the lowest trading price of the
Company's common stock during the 20 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day. If the Company is placed on "chilled" status with the
Depository Trust Company ("DTC"), the discount shall be increased by 10%, i.e.,
from 50% to 60%, until such chill is remedied. If the Company is not Deposits
and Withdrawal at Custodian ("DWAC") eligible through their Transfer Agent and
DTC's Fast Automated Securities Transfer ("FAST") system, the discount will be
increased by 5%, i.e., from 50% to 55%,. In the case of both, the discount shall
be a cumulative increase of 15%, i.e., from 50% to 65%. Any default of this Note
not remedied within the applicable cure period will result in a permanent
additional 10% increase, i.e., from 50% to 60%, in addition to any other
discount, as provided above, to the Conversion Price discount.

 

"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 

"Principal Market" shall refer to the primary exchange on which the Company's
common stock is traded or quoted.

 

"Trading Day" shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.



 



 2

 

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock as per the Conversion Formula. The date of any conversion notice
("Conversion Notice") hereunder shall be referred to herein as the "Conversion
Date".

 

(b) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder's authorized designee, seq level3 \h \r0 seq level4 \h \r0 seq level5 \h
\r0 seq level6 \h \r0 no later than 2 Trading Days after the Conversion Date, a
certificate or certificates (which certificate(s) shall be free of restrictive
legends and trading restrictions if the shares of Common Stock underlying the
portion of the Note being converted are eligible under a resale exemption
pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the Securities Act of
1933, as amended) representing the number of shares of Common Stock being
acquired upon the conversion of this Note. In lieu of delivering physical
certificates representing the shares of Common Stock issuable upon conversion of
this Note, provided the Company's transfer agent is participating in DTC's FAST
program, the Company shall instead use commercially reasonable efforts to cause
its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder's (or such designee's) broker with DTC through its DWAC program (provided
that the same time periods herein as for stock certificates shall apply).

 

(c) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company's delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

 

(d) Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder's actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e) Reservation of Underlying Securities. The Company covenants that it will at
all times reserve and keep available for Holder, out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder, five times the number of shares of Common
Stock as shall be issuable (taking into account the adjustments under this
Section 1, but without regard to any ownership limitations contained herein)
upon the conversion of this Note (consisting of the Principal Amount) to Common
Stock (the "Required Reserve"). The Company covenants that all shares of Common
Stock that shall be issuable will, upon issue, be duly authorized, validly
issued, fully-paid, non-assessable and freely-tradable (if eligible). If the
amount of shares on reserve in Holder's name at the Company's transfer agent for
this Note shall drop below the Required Reserve, the Company will, within 2
Trading Days of notification from Holder, instruct the transfer agent to
increase the number of shares so that the Required Reserve is met. In the event
that the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.



 



 3

 

 

(f) Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company ("Restricted Ownership
Percentage").

 

(g) Conversion Delays. If the Company fails to deliver shares in accordance with
the timeframe stated in Section 1.00(b), the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares. The rescinded
conversion amount will be returned to the Principal Sum with the rescinded
conversion shares returned to the Company, under the expectation that any
returned conversion amounts will tack back to the Effective Date.

 

(h) Shorting and Hedging. Holder may not engage in any "shorting" or "hedging"
transaction(s) in the Common Stock prior to conversion.

 

(i) Conversion Right Unconditional. If the Holder shall provide a Conversion
Notice as provided herein, the Company's obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 

Section 2.00 Defaults and Remedies.

 

(a) Events of Default. An "Event of Default" is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Trading Days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii)
failure by the Company for 3 days after notice has been received by the Company
to comply with any material provision of this Note; (iv) failure of the Company
to remain compliant with DTC, thus incurring a "chilled" status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its "filing" obligations under Securities Exchange Act of 1934, as
amended (the "1934 Act") and the rules and guidelines issued by OTC Markets News
Service, OTCMarkets.com and their affiliates; (vii) any failure of the Company
to provide the Holder with information related to its corporate structure
including, but not limited to, the number of authorized and outstanding shares,
public float, etc. within 1 Trading Day of request by Holder; (viii) failure by
the Company to maintain the Required Reserve in accordance with the terms of
Section 1.00(e); (ix) failure of Company's Common Stock to maintain a closing
bid price in its Principal Market for more than 3 consecutive Trading Days; (x)
any delisting from a Principal Market for any reason; (xi) failure by Company to
pay any of its Transfer Agent fees in excess of $2,000 or to maintain a Transfer
Agent of record; (xii) failure by Company to notify Holder of a change in
Transfer Agent within 24 hours of such change; (xiii) any trading suspension
imposed by the Securities and Exchange Commission ("SEC") under Sections 12(j)
or 12(k) of the 1934 Act; or (xiv) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144 to the Holder or
its assigns, including but not limited to the timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.



 



 4

 

 

(b) Remedies. If an event of default occurs, the outstanding Principal Amount of
this Note owing in respect thereof through the date of acceleration, shall
become, at the Holder's election, immediately due and payable in cash at the
"Mandatory Default Amount". The Mandatory Default Amount means 100% of the
outstanding Principal Amount of this Note. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, this Note shall accrue additional interest, in addition to the Note's
"guaranteed" interest, at a rate equal to the lesser of 20% per annum or the
maximum rate permitted under applicable law. Finally, commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Note, an additional permanent 10% increase to the Conversion Price
discount will go into effect. In connection with such acceleration described
herein, the Holder need not provide, and the Issuer hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the note until such time, if any, as the Holder receives full payment
pursuant to this Section 2.00(b). No such rescission or annulment shall affect
any subsequent event of default or impair any right consequent thereon. Nothing
herein shall limit the Holder's right to pursue any other remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Issuer's failure to
timely deliver certificates representing shares of Common Stock upon conversion
of the Note as required pursuant to the terms hereof.

 

Section 3.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a) Holder is an "accredited investor," as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the "1933 Act"), and will acquire
this Note and the Underlying Shares (collectively, the "Securities") for its own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the 1933 Act, in a manner which would require
registration under the 1933 Act or any state securities laws. Holder has such
knowledge and experience in financial and business matters that such Holder is
capable of evaluating the merits and risks of the Securities. Holder can bear
the economic risk of the Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Securities. Holder recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. Holder
has carefully considered and has, to the extent Holder believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. Holder
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holders' knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.



 



 5

 

 

(b) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c) All corporate action has been taken on the part of the Holder, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.

 

(d) Each certificate or instrument representing Securities will be endorsed with
the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act: 

 



 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 



 

 6

 

 

Section 4.00 General.

 

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c) Funding Window. The Company agrees that it will not enter into a convertible
debt financing transaction with any party other than the Holder for a period of
20 Trading Days following the Effective Date. The Company agrees that this is a
material term of this Note and any breach of this will result in a default of
the Note.

 

(d) Piggyback Registration Rights. The Company shall include on the next
registration statement that the Company files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 30% of the outstanding Principal Sum of this Note, but not
less than $20,000, being immediately due and payable to the Holder at its
election in the form of a cash payment or an addition to the Principal Sum of
this Note.

 

(e) Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder's
option, shall become a part of this Note and its supporting documentation.. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, conversion look back periods, interest rates, original
issue discount percentages and warrant coverage.

 

(f) Governing Law; Jurisdiction.

 

(i) Governing Law. This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.



 



 7

 

 

(ii) Jurisdiction and Venue. Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties shall
be brought only in the state courts of California or in the federal courts
located in San Diego County, California.

 

(iii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this Note.

 

(iv) Delivery of Process by the Holder to the Company. In the event of an action
or proceeding by the Holder against the Company, and only by the Holder against
the Company, service of copies of summons and/or complaint and/or any other
process that may be served in any such action or proceeding may be made by the
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v) Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

(g) No Bad Actor. No officer or director of the Company would be disqualified
under Rule 506(d) of the Securities Act of 1933, as amended, on the basis of
being a "bad actor" as that term is established in the September 13, 2013 Small
Entity Compliance Guide published by the SEC.

 

(h) Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 

[Signature Page to Follow.]



 



 8

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Exchange Note to be
duly executed on the day and in the year first above written.

 

 

SIGNAL BAY, INC.

 

    By:

 

 

Name:

 

 

Title:

 

 

Email:

 

 

 

Address:

 

 



 

This Convertible Exchange Note of March 21, 2016 is accepted this ___ day of ,
2016 by

 

 

Tangiers Global, LLC

 

    By:

 

 

Name:

 

 

Title:

 Managing Member

 



 

[SIGNATURE PAGE TO CONVERTBLE EXCHANGE NOTE]



 



 9

 

  

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$115,018.73 Convertible Exchange Note identified as the Note)

 

DATE:

 

__________________________

 

 

 

FROM:

 

Tangiers Global, LLC ("Tangiers")

 

 

 

Re:

$115,018.73 Convertible Exchange Note (this "Note") issued by Signal Bay, Inc.,
a Colorado corporation, to Tangiers on March 21, 2016 in exchange for certain
debts ($102,500 in principal and $12,518.73 in accrued but unpaid interest and
penalties) owed to St. George Investments, LLC by the Company which were
purchased by Tangiers from St. George Investments, LLC on March 21, 2016.

 

The undersigned on behalf of Tangiers Global, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Sum (as defined
in the Note) indicated below of this Note into shares of Common Stock of Signal
Bay, Inc. (the "Company"), according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any. The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Note pursuant to this Conversion Notice, the undersigned will
not exceed the "Restricted Ownership Percentage" contained in this Note.

 



Conversion information:

 

 

Date to Effect Conversion

 

 

 

 

 

Aggregate Principal Sum of Note Being Converted

 

 

 

 

 

Aggregate Interest/Fees Being Converted

 

 

 

 

 

Remaining Principal Balance

 

 

 

 

 

Number of Shares of Common Stock to be Issued

 

 

 

 

 

Applicable Conversion Price

 

 

 

 

 

Signature

 

 

 

 

 

Name





  





 10

 

 

EXHIBIT B

 

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

 

SIGNAL BAY, INC.

 

The undersigned, being directors of Signal Bay, Inc., a Colorado corporation
(the "Company"), acting pursuant to the Bylaws of the Corporation, do hereby
consent to, approve and adopt the following preamble and resolutions:

 

Convertible Exchange Note with Tangiers Global, LLC

 

The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Convertible Exchange Note in the amount
of $115,018.73 with Tangiers Global, LLC.

 

The documents agreed to and dated March 21, 2016 are as follows:

 

0% Convertible Exchange Note of Signal Bay, Inc. 

Note Purchase Agreement 

Seller Certificate 

Exchange Agreement 

Irrevocable Transfer Agent Instructions 

Notarized Certificate of Chief Executive Officer 

Disbursement Instructions

 

IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of March 21, 2016.

 



 

 

 

   By:

 

Its:

 

 



 11

 

 

EXHIBIT C

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the "Agreement"), dated as of March 21, 2016 is entered
into by and between Signal Bay, Inc., a corporation duly organized and existing
under the laws of the State of Colorado (the "Company") and Tangiers Global,
LLC, a Wyoming limited liability company (the "Holder"). As used herein, the
term "Parties" shall be used to refer to the Company and Holder jointly.

 

WHEREAS:

 

A. The Company warrants and represents that it issued that certain Promissory
Note to St. George Investments, LLC (the "Original Investor") on or before July
23, 2015, in the total stated amount of $102,500 (the "Original Note").

 

B. The Company warrants and represents that in connection with the issuance of
the Original Note the Company received the sum of $75,000 from the Original
Investor on or before July 23, 2015 (the "Original Note Effective Date").

 

C. The Company warrants and represents that the Original Note was issued to the
Original Investor on the basis of a pre-existing business relationship that the
Company had with the Original Investor.

 

D. The Parties acknowledge and agree that contemporaneous with this Agreement,
the Holder has entered into that certain Note Purchase Agreement, dated March
21, 2016 (the "Purchase Agreement") wherein the Holder is acquiring $115,018.73
of the Original Note ($102,500 in principal and $12,518.73 in accrued but unpaid
interest and penalties, together the "Note Portion") from the Original Investor
as more particularly set forth in that certain Note Purchase Agreement by and
between the Original Investor and the Holder, dated March 21, 2016 and attached
hereto.

 

E. The Parties acknowledge and agree that prior to entering into this Agreement,
the Company and the Holder have had a pre-existing business relationship and
that this Agreement is not the product or the result of any advertising or
general solicitation.

 

F. The Holder warrants and represents that it is sophisticated and experienced
in acquiring the securities of small public companies that has allowed it to
evaluate the risks and uncertainties involved in acquiring said securities and
thereby make an informed investment decision.

 

G. The Parties acknowledge and agree that contemporaneously with such purchase
of the Note Portion by the Holder from the Original Investor, and as a condition
to such purchase, the Company and the Holder desire to exchange the Note Portion
for a new convertible promissory note (the "Exchange Note"), all on the terms
set forth herein.



 



 12

 

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.00 Exchange of Note. The Parties agree that solely in consideration of the
surrender of the Note Portion, that:

 

(a) Exchange Note. The Company shall issue to the Holder, and the Holder shall
acquire from the Company, that certain Exchange Note dated and issued as of
March 21, 2016 in the aggregate original principal amount of $115,018.73 in
exchange for the surrender and cancellation of the Note Portion. The Exchange
Note is being issued in substitution for and not in satisfaction of the Note
Portion, provided, however, the Holder acknowledges and agrees that upon the
issuance and acceptance of the Exchange Note issued pursuant to this Section the
Note Portion will be deemed cancelled and will be promptly surrendered to the
Company. The Parties further agree that the "Closing" and the "Closing Date" for
this Agreement shall be deemed to occur upon the issuance of the Exchange Note
as provided by this Section 1.00(a).

 

2.00 Representations of the Company. The Company hereby makes to the Holder the
following representations and warranties as of the date of this Agreement and on
each and every closing date hereafter:

 

(a) Authorization; Enforcement. The execution and delivery of this Agreement and
the Exchange Note by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith. This Agreement and the
Exchange Note when delivered in accordance with the terms hereof will constitute
a valid and binding obligation enforceable against the Company in accordance
with its terms.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement and
the Exchange Note by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company's or any of its subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien or encumbrance upon any of the properties or assets of the Company or
any subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing a Company or subsidiary debt or otherwise) or other material
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary thereof is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a material adverse effect on the Company or its
business of financial condition.

 

(c) Filings, Consents and Approvals. The Company is not required to obtain any
approval, consent, waiver, authorization or order of, give any notice to, or
make any filing, qualification or registration with, any court or other federal,
state, local, foreign or other governmental authority or other person or entity
in connection with the execution, delivery and performance by the Company of
this Agreement, the Exchange Note and both of them. No further approval is
required for the issuance or sale of the Exchange Note or any shares of Common
Stock issuable upon the conversion or exchange of, in payment of interest on, or
otherwise pursuant to the Exchange Note ("Underlying Shares").



 



 13

 

 

(d)Issuance and Reservation of Securities. The Exchange Note and the Underlying
Shares are duly authorized. Any Underlying Shares, when issued in accordance
with the terms of Exchange Note, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, freely tradable and without any
legends thereon.

 

(e) Private Placement. No registration under the Securities Act of 1933, as
amended (the "1933 Act"), is required for the issuance of the Exchange Note or
any Underlying Shares in accordance with the terms hereof and thereof.

 

(f) No Inside Information. Neither the Company nor any Person acting on its
behalf has provided the Holder or its counsel with any information that
constitutes or might constitute material, non-public information concerning the
Company.


 

(g) Equal Consideration. Except as otherwise set forth herein, no consideration
has been offered or paid to any person to amend or consent to a waiver,
modification, forbearance, exchange or any other action with respect to any
provision of the Note Portion.

 

(h) Survival & Delivery of Documents to the Holder. All of the Company's
warranties and representations contained in this Agreement shall survive the
execution, delivery and acceptance of this Agreement by the Parties hereto and
continue for a period of 5 years after the date of this Agreement.

 

(i) Documents RE: Exchange Note. Further, contemporaneous with the execution and
delivery of this Agreement to the Holder, the Company hereby further delivers
the following: (i) a duly executed copy of the Original Note and original proof
of consideration for the Original Note (attached hereto as Exhibit C1) and (ii)
a duly executed and notarized copy of the Notarized Certificate of Chief
Executive Officer (attached hereto as Exhibit C2).

 

(j) Holding Period for Exchange Note. Pursuant to Rule 144 promulgated under the
1933 Act, the holding period of the Exchange Note (and the underlying shares of
Common Stock issuable upon conversion thereof or in payment of interest thereon)
shall begin on the Original Note Effective Date. The Company agrees not to take
a position contrary to this section.

 

(k) Balances. As of the date hereof, the balance outstanding under the Original
Note, including principal, interest, and accrued fees, are as follows:

 



Description

 

Balance

 

 

 

 

 

Debt being Purchased

 

$102,500

 

Interest being Purchased

 

$3,638.31

 

Fees being Purchased

 

$8,880.42

 

Remaining Debt

 

$0

 

Remaining Accrued Interest

 

$0

 

Remaining Accrued Fees

 

$0

 

 



 14

 

 

(l) Legal Opinion. The Company hereby agrees to allow the Holder's legal counsel
to issue a legal opinion to the Holder and the Company's Transfer Agent
regarding this Agreement and the transactions contemplated hereby, in form and
substance reasonably acceptable to said agent, including an opinion that all
shares issuable upon conversion of the Exchange Note may be issued without a
restrictive legend and sold pursuant to Rule 144, if applicable.

 

(m) Transfer Consent and Documentation. The Company hereby consents to the
following:

 

(i) the transfer of the Note Portion from the Original Investor to the Holder as
contemplated in the Purchase Agreement, an executed copy of which has been
furnished to the Company;

 

(ii) the Company hereby waives any requirement for any legal opinion in
connection with such transfer, and represents and warrants that no further
consent of or action by any other person or entity is required in connection
with such transfer.

 

(n) Conversion Procedures. The form of Conversion Notice included in the
Exchange Note sets forth the totality of the procedures required of a Holder in
order to convert Exchange Note. No additional legal opinion or other information
or instructions shall be required of the Holder to convert the Exchange Note.
The Company shall honor all conversions of the Exchange Note and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth therein.

 

3.00 Miscellaneous.

 

(a) Matter of Further Assurances & Cooperation. The Holder and the Company
hereby agree and the Company further agrees that it shall provide further
assurances that it will, in the future, execute and deliver any and all further
agreements, certificates, instruments and documents and do and perform or cause
to be done and performed, all acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of this Agreement without
unreasonable delay and in no event later than 1 business after it receives any
reasonable written request from the Holder.

 

(b) Governing Law; Jurisdiction.

 

(i) Governing Law. This Note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.



 



 15

 

 

(ii) Jurisdiction and Venue. Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties shall
be brought only in the state courts of California or in the federal courts
located in San Diego County, California.

 

(iii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this Note.

 

(iv) Delivery of Process by the Holder to the Company. In the event of an action
or proceeding by the Holder against the Company, and only by the Holder against
the Company, service of copies of summons and/or complaint and/or any other
process that may be served in any such action or proceeding may be made by the
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v) Notices. Any notice required or permitted hereunder be in writing and either
personally served, sent by facsimile or email transmission, or sent by overnight
courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

[The remainder of this page has been left intentionally blank.]

 

[Signature page to follow.]



 



 16

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

 

FOR THE COMPANY:

 

 

 

 

 

 

Signal Bay, Inc.

     By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOR THE HOLDER:  

 

 

 

 

 

 

Tangiers Global, LLC  

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Managing Member

 



 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



 



 17

 

 

EXHIBIT C1

 

COPY OF ORIGINAL NOTE

 

AND

 

PROOF OF CONSIDERATION

 

(As attached.)

 

 

 

 

 18

 

 

EXHIBIT C2

 

NOTARIZED CERTIFICATE OF CHIEF EXECUTIVE OFFICER

 

OF

 

SIGNAL BAY, INC.

 

The undersigned, is the duly elected Chief Executive Officer of Signal Bay,
Inc., a Colorado corporation (the "Company").

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company's corporate and financial books and records including, but
not limited to the Company's records relating to the following:

 

(A)

that certain promissory note dated July 23, 2015 (the "Original Note Issuance
Date") issued to St. George Investments, LLC (the "Original Investor") by the
Company in the total amount of $102,500 (the "Original Note") is a valid debt
and current outstanding obligation of the Company;

(B)

the Company's receipt on or before the Original Note Issuance Date of the sum of
at least $75,000 from the Original Investor;

(C)

the Company's Board of Directors duly approved the issuance of the Original Note
to the Original Investor and the Exchange Note to Tangiers Global, LLC.

(D)

the Company's Board of Directors duly approved the terms of the Note Purchase
Agreement by and between St. George Investments, LLC and Tangiers Global, LLC,
dated March 21, 2016.

(E)

The Company has not received and will not be receiving any new consideration
from any persons in connection with the issuance of the Exchange Note and the
Company's officers and directors have not entered into or given any commitment
contemplating the receipt or acceptance of any said consideration arising out of
or relating to the issuance of the Exchange Note.

(F)

To my best knowledge and after completing the aforementioned review of the
Company's shareholder and corporate records, I am able to certify that St.
George Investments, LLC and any affiliate of St. George Investments, LLC are not
officers, directors, or directly or indirectly, 10% or more stockholders of the
Company and none of said persons have had any such status in the 120 days
immediately preceding the date of this Certificate.

(G)

To my best knowledge and after completing the aforementioned review of the
Company's shareholder and corporate records, I am able to certify that Tangiers
Global, LLC and its partners and management are not officers, directors, or
directly or indirectly, 10% or more stockholders of the Company and none of said
persons have had any such status in the 120 days immediately preceding the date
of this Certificate.

 





 19

 

 

(H)

Mark the appropriate selection:

 

 

___ The Company represents that it is not a "shell company," as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or

 

___ The Company represents that (i) it was a "shell company," as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.

 

(I)

I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be "affiliates," as that term is defined in Rule 144(a)(1) of
the 1933 Act.

 (J)

I understand that all of the representations set forth in this Certificate will
be relied upon by counsel to Tangiers Global, LLC in connection with the
preparation of a legal opinion claiming the exemption provided by Rule 144 of
the Securities Act of 1933, as amended.

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 



Signed:

 

 

Date:

 

Name:

Title:

 

 

 



 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF
____________________2016. 

 



 

 

Commission Expires: ______________________

 

 

 

Notary Public

 

 



 

 

20

--------------------------------------------------------------------------------

 